675 S.E.2d 332 (2009)
Tamitha SHEPARD, Beatrice Perry, William Gmoser, and Debra Rosseter
v.
BONITA VISTA PROPERTIES, L.P.; Vickie L. Safely-Smith, as General Partner of Bonita Vista Properties, L.P.; Vickie L. Safely-Smith, Trustee of FVS Trust, General Partner of Bonita Vista Properties, L.P.; and Vickie L. Safely-Smith, Individually.
No. 404A08.
Supreme Court of North Carolina.
May 1, 2009.
*333 Kurtz and Blum, PLLC, by Timothy E. Wipperman, Greensboro, for plaintiff-appellees.
Van Camp, Meacham & Newman, PLLC, by Evelyn M. Savage, Pinehurst, for defendant-appellants.
PER CURIAM.
AFFIRMED.